Citation Nr: 1144520	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  00-03 876	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran, who is the appellant, served on active duty from April 1972 to November 1975.  The Veteran died in November 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2004, of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Board denied service connection for a psychiatric disorder on a direct basis and remanded the claim for a psychiatric disorder on a secondary basis.  By Order dated in March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision due to the Veteran's death and because the Court did not receive any request that another party be substituted for the claimant.  


FINDING OF FACT

In March 2011, United States Court of Appeals for Veterans Claims (Court) issued an Order vacating a decision in May 2010 of the Board, denying service connection service connection for a psychiatric disorder on a direct basis, as the Veteran had died in November 2010, during the pendency of the appeal to the Court.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board's decision in May 2010, denying service connection for a psychiatric disorder on a direct basis, is vacated, and the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011), 38 C.F.R. § 20.904, 20.1302 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death. 38 C.F.R. § 3.211(g).

According to the records of the United States Court of Appeals for Veterans Claims, a Federal agency, the Veteran died in November 2010, while his appeal was pending before the Court.

In the absence of evidence to the contrary, the Board accepts the finding by the Court as proof of the Veteran's death during the pendency of the appeal.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2010); Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53- 54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file the request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).





The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed. 



		
George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


